Title: Power of Attorney for Callender Irvine, 1 July 1814
From: Madison, James
To: 


        
          [1 July 1814]
        
        Know all men by these presents, that I James Madison, President of the United States do make, constitute and appoint Callender Irvine Esquire, my true and lawful attorney for me, and in my name, to transfer to the books of the Treasury of the United States, all Stock standing in the name of the President of the United States in trust for the Seneca Nation of Indians, in the books of the Commissioner of Loans for the State of Pennsylvania, with power also an attorney or attornies under him for that purpose to make and substitute and to do all lawful acts requisite for effecting the premises hereby ratifying and confirming that my said attorney or his substitute, shall lawfully do, by virtue hereof.
        In testimony whereof, I have caused the seal of the United States to be affixed to these presents, and signed the same with my hand. Done at the City of Washington, the first day of July AD. one thousand eight hundred and fourteen and of the Independence of the United States the thirty-eighth.
        [SEAL] James Madison
      